Citation Nr: 1428657	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-08 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, schizoaffective disorder, and bipolar disorder.  

2.  Entitlement to service connection for the residuals of heat exhaustion/heat stroke.  


REPRESENTATION

Appellant represented by:	C. Binder, Esq.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Marine Corps from January 1997 to May 2001, and in the United States Army National Guard, in activated status, from May 2004 to March 2005.  There are additional periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran currently resides in the Republic of Poland, and the Appeals Management Center (AMC) should forward the claims file to the appropriate RO handling the development of claims for Veterans who reside outside of the United States when complying with this remand order.    

The Veteran's claims file is contained entirely within the electronic Veterans Benefits Management System (VBMS).  It has been thoroughly reviewed in the case.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case initially was denied service connection for residuals of heat exhaustion in an October 2001 rating decision.  At that time, it was determined that the Veteran did not experience a current disability.  This adverse decision was not appealed, and became final within a year of notice to the Veteran.  The claim was again denied in September 2005 on the basis of no new and material evidence having been submitted to warrant a reopening of the claim.  Again, the Veteran did not appeal, and that decision is final.  With respect to the claimed psychiatric disorder, the Veteran was denied service connection in a September 2007 rating decision on the basis of there being no evidence of a nexus between a current psychiatric disorder and service.  That decision was not appealed, and it became final within a year of notification to the Veteran.  

It is noted that at the time of the aforementioned final decisions, the RO was not in possession of service treatment records from the most recent period of active service.  Indeed, the Veterans Benefits Management System (VBMS), in which the claims file is entirely contained, indicates that service treatment records for all service periods beyond 1999, which include a period of time in 2000, 2001, and from 2004-2005, were not added to the record until August 2008.  Accordingly, the claims for service connection currently on appeal are considered in the light of the newly-submitted service treatment records, and thus, are not claims to reopen previously denied claims for service connection.  Rather, due to the submission of new service treatment records, the current claims are to be addressed on their merits without the requirement of the submission of new and material evidence.  

In this regard, the RO noted that there was an episode of heat exhaustion in the initial period of active duty in 1999, while the newly submitted service treatment records document consultation for heat exhaustion in June 2004.  There are also numerous clinical consultations for psychiatric symptoms throughout the last period of service in 2005, with depressive, anxiety, and bipolar symptomatology having been assessed.  The available VA treatment records indicate a post-service reporting of a history of heat exhaustion, as well as assessments for tremor, vertigo, and seizure-like symptoms.  In 2006, the Veteran was noted to have symptomatology attributable to organic brain disease, and had extensive neurological consultations with VA to determine the origins of his peculiar neurological problems.  

The RO, in noting the potential for overlap between organic neurological symptoms and psychiatric problems, and in noting the in-service psychiatric and heat stroke consultations, scheduled the Veteran for comprehensive VA medical and psychiatric examinations to determine the exact nature of any current psychiatric and heatstroke residual pathology (which, based on clinical presentations, might potentially be overlapping).  Specifically, the examinations were scheduled to ascertain the nature and etiology of the claimed conditions.  The Veteran, however, failed to report at his scheduled time, and the claims were forwarded to the Board to be considered on the evidence of record.  

The Veteran's representative, a private attorney, recently informed VA that the Veteran moved from his residence in New Jersey to live abroad.  He provided the Veteran's current address in Krakow, the Republic of Poland.  It is noted that, in clinical consultations throughout 2006, the Veteran indicated that he was intending to pursue medical studies in Poland (the nation where he was born, and apparently holds dual citizenship).  This address is now of record, and the Veteran's representative indicated that the Veteran did not know of his previous scheduled examinations as the notice of the date and time was sent to the old address.  The evidence does show that the letter informing the Veteran of his need to report to an examination was sent to his former New Jersey address, and thus, the assertion that notice was not received is credible.  The Veteran has asked that his previous absence be considered as based on "good cause" due to his moving abroad and the sending of notice to the incorrect address.  The Veteran has, specifically, indicated a willingness to report to VA examinations, and if possible, would like to have them offered near his current residence abroad; however, should this not be possible, he has also indicated that he is willing to return to the United States for the examinations.  In this regard, should it be necessary for the Veteran to be examined in the United States, the Veteran simply requested that he be allowed time to make appropriate travel arrangements.  

Essentially, given that the Veteran's notice was sent to the wrong address, and that the Veteran's representative has provided a timely and current address to remedy this deficiency (as well as indicating that the Veteran is able and willing to report to new examinations), the Board determines that "good cause" has been shown for the Veteran's absence from his scheduled examinations.  Efforts should be made, now that the current address abroad is known, to schedule the Veteran for comprehensive VA psychiatric and medical examinations to address his contentions.  If possible, it is asked that the Veteran be scheduled for his examinations near his current home in Poland.  If, however, this is logistically impossible, when scheduling the Veteran for his examinations in the United States, allow him to identify a VA facility that is most convenient for his travel plans, and provide him adequate time to make travel arrangements prior to the scheduling of his examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for comprehensive VA medical and psychiatric examinations to determine the current nature and etiology of any present heat exhaustion residuals and acquired psychiatric disability.  In this regard, it is specifically asked that the respective examiners opine as to if it is at least as likely as not (50 percent probability or greater) that any heat exhaustion residual disability and/or acquired psychiatric disabilities exist, and if so, if it is at least as likely as not that such disorder(s) had causal onset or are otherwise causally related to the Veteran's two period of active military service.  The entire claims file should be reviewed, and the examiner should provide an adequate rationale for any conclusion reached in the narrative portion of the examination report.  

It is noted that the Veteran lives in the Republic of Poland.  If possible, arrange with the appropriate federal agency (Department of State, etc.) for the Veteran to be examined proximate to his current home in Krakow, Poland.  Exhaust all legal efforts to ensure that this is done, and if it is not possible, allow the Veteran to identify the most convenient VA facility in the United States to have his examinations, and schedule those examinations in consultation with the Veteran and his representative for a time that allows for international travel arrangements to be made by the Veteran.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



